Citation Nr: 0905742	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at law


COUNSEL FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The appellant served with the United States Army Reserve on 
inactive duty for training from January 1976 to March 1976 
and on active duty for training from January 1977 to February 
1977.  He did not have any periods of active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In June 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board notes that the veteran requested a hearing before a 
Decision Review Officer (DRO), sitting at the RO.  This 
hearing was scheduled for March 2007, July 2007, August 2007, 
September 2007, and December 2007, and for each hearing 
scheduled, the veteran either requested that the hearing be 
rescheduled or failed to attend.  Thus, the Board determines 
that VA has afforded the veteran sufficient opportunity to 
avail himself of his right to a hearing and considers his 
hearing request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2008).


FINDINGS OF FACT

1. In a final rating decision issued in July 2000, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for bronchial asthma.

2. Evidence added to the record since the prior final denial 
in July 2000 is to some extent neither cumulative nor 
redundant of the evidence of record at that time, but the 
evidence does not raise a reasonable possibility of 
substantiating the claim.





CONCLUSION OF LAW

The July 2000 rating decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for bronchial asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in December 2004, prior to the initial 
unfavorable AOJ decision issued in April 2005.  Additional 
VCAA letters were sent in September 2007 and July 2008.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in December 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.  This letter also advised him that a claim for 
service connection for bronchial asthma had been previously 
denied and that the reason for that denial was the lack of 
evidence of in-service incurrence or causation, in accordance 
with Kent.  Although the letter did not specifically address 
the fact that the veteran's claim was originally denied 
because there was no showing of aggravation, the Board finds 
no prejudice to the veteran as a result of this omission.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
veteran has made specific arguments with regard to the 
preexistence of his asthma, the Board finds that he 
understood that he must demonstrate that his disability was 
aggravated during service, or that it did not, in fact, 
preexist service, but was incurred in service.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (actual knowledge on the part of the veteran 
rectifies any defect in VCAA notice).

With regard to the notice requirements under Dingess/Hartman, 
as the original notice to the veteran was returned as 
undeliverable, the Board ordered in the June 2008 remand that 
another letter be sent.  Notice of the evidence necessary to 
substantiate a disability rating and effective date was 
included in the July 2008 VCAA letter.  The Board 
acknowledges the defective timing of this notice.  However, 
as the Board herein concludes that the preponderance of the 
evidence is against the veteran's new and material claim, any 
questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, private 
medical records, and Social Security Administration (SSA) 
records were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain in order to ensure an equitable disposition of the 
claim.  The duty to assist also extends to affording the 
veteran a VA examination; however, this duty does not attach 
in new and material claims until the claim has been 
successfully reopened. 38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 
II. Analysis

The veteran contends that his asthma first became symptomatic 
in service and was not present prior to service.  Therefore, 
he contends that service connection is warranted for 
bronchial asthma.

The veteran's claim for service connection was originally 
denied in April 1977, and subsequent claims to reopen were 
denied in September 1995, July 2000, and April 2005.  In the 
July 2000 rating decision, the RO found that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for bronchial asthma.  
The RO indicated that the evidence submitted by the veteran, 
namely VA medical center records, was cumulative and 
redundant of the evidence of record at the time of previous 
denial of the claim by the RO.  Specifically, the veteran's 
claim for service connection for asthma was originally denied 
in an April 1977 rating decision on the basis that his asthma 
preexisted service and was not shown to have been aggravated 
by service, and the RO found that the additional evidence did 
not address the question of aggravation of the veteran's 
asthma by his military service.  Accordingly, the RO denied 
reopening of the veteran's claim of entitlement to service 
connection for bronchial asthma.  The veteran did not perfect 
his appeal as to this decision.  The next communication from 
the veteran with regard to this claim was his November 2004 
application to reopen his service connection claim for 
bronchial asthma, which is the subject of this appeal.  Thus, 
the July 2000 decision is final.  38 U.S.C.A. § 7105 (West 
1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) 
[(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in June 2002; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final July 2000 rating decision, the veteran has 
submitted lay statements and additional VA treatment records.  
Additionally, records relevant to the veteran's application 
for SSA benefits are associated with the claims file.  
However, the Board determines that this evidence is to some 
extent new as it is not entirely cumulative and redundant of 
evidence of record at the time of the July 2000 rating 
decision, but the evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  

Specifically, at the time of the July 2000 rating decision, 
the veteran's service treatment and service personnel records 
showing in-service treatment for asthma, as well as a 
determination that the veteran's asthma was present prior to 
service and rendered him unfit for induction were of record.  
Additionally, medical evidence of post-service treatment for 
asthma and other respiratory disorders and pre-service 
treatment for asthma was associated with the claims file.  
Since then, no competent evidence demonstrating that the 
veteran's asthma underwent an increase in severity during his 
military service has been received.  Rather, the medical 
evidence received only adds to the evidence that the veteran 
has suffered from asthma post-service and that his asthma 
began in childhood.  Therefore, this evidence is neither new 
nor material in that it is cumulative and redundant of the 
evidence previously of record showing the existence of asthma 
post-service and, as it does not address the question of 
aggravation, it does not raise a reasonable possibility of 
substantiating the veteran's claim.

As for the lay statements, the Board notes that they support 
the veteran's claim that his asthma did not preexist service 
and that the evidence in his service records that his asthma 
was present at induction was in error.  However, although 
this evidence is new in that it raises a theory of service 
connection not previously considered, it is not material.  
The veteran has not submitted any evidence beyond his own 
statements and lay statements of friends and family that 
rebuts the existing medical evidence demonstrating that the 
veteran was treated for asthma in 1972, prior to service.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation or the accuracy or inaccuracy 
of medical evidence cannot suffice as new and material 
evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  Thus, this evidence, although new, is not 
material as it does not raise a reasonable possibility of 
substantiating the veteran's claim on the basis of direct 
service connection due to incurrence in service.  Thus, there 
remains no competent evidence of in-service aggravation of 
the veteran's asthma.  Further, the veteran has not submitted 
competent evidence to support his claim of in-service 
incurrence of his asthma.

Therefore, the Board must conclude that the evidence added to 
the record since the July 2000 denial is in some respects 
neither cumulative nor redundant of the evidence of record at 
that time, but is not material, in that it does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for bronchial asthma.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's July 2000 decision is not both new and 
material and the requirements to reopen the claim of 
entitlement to service connection for bronchial asthma have 
not been met.  Therefore, the claim to reopen a previously 
denied claim seeking service connection for bronchial asthma 
is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection bronchial asthma is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


